 234DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDContinental Radiator Corporation and Great Lake,Inc.andKenneth'DaileyandJohn KuzdzalandLaura Polightand-International Union,UnitedAutomobile,Aerospace and Agricultural Imple-mentWorkers of America(UAW). Cases 7-CA-23796, 7-CA-24140, 7-CA-24260, 7-CA-24712, 7-CA-25305, and 7-CA-2545016 March 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 6 May 1986 Administrative Law JudgeDavid L. Evans issued the attached decision. TheRespondents,ContinentalRadiatorCorporation(CRC) and Great Lake, Inc. (GLI), filed excep-tions and a supporting brief. The Charging Partiesfiled a brief in response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,I andconclusions as modified and to adopt the recom-mended Order as modified.2The consolidated complaint alleges that Re-spondents CRC and GLI are alter egos and/or asingle employer and that they engaged in variousacts violating Section 8(a)(1) and (3) of the Act.1The Respondents have excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrulean administra-tive law judge's credibility resolutionsunless theclear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for re-versing the findingsWhile not affecting our decision, we correct the following factualerrors contained in the judge's decision. (1) In the introductory para-graph the judge found that the charge in Case 7-CA-24712 was filed on17 June 1984 when it was in fact filed on 17 June 1985 (2) In the firstparagraph of sec. III,A,2 of his decision, the judge states that the Unionfiled a petition to represent CRC's productionand maintenanceemploy-ees on 7 July 1984. We find instead that the petition (in Case 7-RC-17352)was filed on 17 July 1984. (3) Regarding the contents of secIII,A,4,e,l,we find that the conversation between CRC President KarlGeiger and employee Kenneth Heidel occurred on 20 June 1985, not 20June 1984. Likewise, regardingsec. III,A,4,e,2,we find that the eventsinvolving employee Jeffrey Toomer occurred in May and early June1985, not 1984. (4) In the first paragraph of sec.III,B,3,of his decision,the judge attributed to CRC Plant Supervisor Donald Mooney the refer-ence to discriminatee Kenneth Dailey as "loud mouth Ken" However,the record and the judge's discussionof the facts reveal that the state-ment was made by CRC Vice President Harold Nichols.2The judge granted the General Counsel's request that the order in-clude a visitatorial clause authorizing the Board, for compliance pur-poses, to obtain discovery from the Respondents under the Federal Rulesof Civil Procedure under the supervision of the United States court ofappeals enforcing the order.We have concluded that under the circum-stances of this case such a clause is not warranted. We shall modify therecommended Order to delete the visitatorialclause andalso to conformto the violations found by the judge. Further, we shall include injunctivelanguage prohibiting any "like or related" misconduct. It is unnecessaryto modify the noticeThe judge found that CRC and GLI engaged inthe alleged unlawful conduct as a "joint or singleemployer." The Respondents have excepted to thejudge's finding of joint liability.We have carefullyconsidered the Respondents' arguments and agreewith the judge that CRC and GLI violated the Actas allegeds and that the facts support the judge'sfording that CRC and GLI are a single" employerunder the Board's standards.4 However, as ex-plained below, we conclude that regarding joint li-ability for the remedy, Respondent GLI is also, asalleged in the complaint, the alter ego of Respond-ent CRC.5InAdvanceElectric,268NLRB 1001, 1002(1984), the Board stated that it will find alter egostatuswhere two employers have "`substantiallyidentical'management, business purpose, operation,equipment, customers, and supervision, as well asownership." In addition, the Board considerswhether there has been any hiatus in operations,whether the companies use the same building, and"whether the purpose behind the creation of the al-leged alter ego was legitimate or whether, instead,its purpose was to evade responsibilities under theAct."6 No one factor is determinative ,of alter egostatus.aContrary to the Respondents' contentions, we find that the judge'srecommended remedy and Order are consistent with the terms of theparties' settlement agreement. Allegations of unlawful 8(a)(1) conductpredating discriminateo' Kenneth Dailey's discharge on 27 August 1984and the status of the Respondents as alter egos and/or a single employerwere not disposed of by the settlement agreement to the extent they"have any bearing on the Dailey discharge or remedy therefore" Asfound by the judge, the predischarge violations of Sec. 8(a)(1) establishanimus and unlawful motivation,essentialelements of the General Coun-sel's primafacie case. Further, a finding of joint liability protects Dailey'sreinstatementand backpay remedies. In concluding that the judge actedwithin the bounds of the settlement agreement, we note also that theagreement prohibits the General Counsel from seeking any remedial pro-visions for conduct "expressly disposed of by settlement herein." A care-ful review of the agreement and its corresponding notice demonstratesthat although posttermination allegations of violative 8(a)(1) conductwere settled, no pretermination allegations of 8(a)(1) misconduct were"expressly disposed of" or in any way remedied by the settlement Ac-cordingly, we conclude that the General Counsel's request that the un-lawful pretermination conduct be remedied and the judge's agreementwith that request are within the scope of the settlement agreement'sterms4 Nominally separate business entities may be regardedas a single em-ployer under the Act where there is functional integration of operations,centralized control of labor relations, common management, and commonownership or financial control.Radio Union v Broadcast Service,380 U.S255, 256 (1965),NLRB Y. Browning-Ferris Industries,691 F.2d 1117, 1121-1124 (3d Or. 1982),Weldment Corp,275 NLRB 1432 (1985).5 In light of our conclusion that Respondents CRC and GLI are alteregos, we find it unnecessary to rely on the judge's finding that the twoentities constitute a "joint employer," a theory of employer liability notalleged in the consolidated complaint. In doing so, we note that the con-cept of joint employer should not be confused with the theories of singleemployer or alter ego. See, e.g.,NLRB v. Browning-Ferris Industries,supra at 1121-1124;Apex Decorating Co, 275NLRB 1459, 1462-1463(1985)We also find it unnecessary to consider the judge's discussion andapplication to the facts of this case of 0Voorhees Painting Co.,275NLRB 779 (1985)6268 NLRB at 1002, quotingFugazy Continental Corp,265 NLRB1301, 1302 (1982), enfd 725 F 2d 1416 (D.C. Cir 1984)283 NLRB No. 34 CONTINENTAL RADIATOR CORP.As set forth in the judge's decision, the recordestablishes that CRC was created in 1976 to manu-facture and distribute automotive radiator coresand related parts.At all material times, KarlGeiger was president of CRC and owned 65.625percent of its stock. CRC's vice president, HaroldNichols, and secretary-treasurer,MartinEwald,each owned 6.25 percent of the stock. The remain-ing stock was owned by Assistant Secretary-Treas-urerRon Weigand (3.125 percent) and RichardDeSiro (18.75 percent). From 1976 until January1984, T CRC occupied a building it owned on 17thStreet in Detroit, Michigan. In January, due to al-legedly deteriorating conditions at the 17th Streetfacility,CRC moved 2 miles to a facility on 2000Beard Street which it leased until 1 February 1985from its owner, Karl Geiger.In July 1984, the Union began an organizationalcampaign among CRC's production and mainte-nance employees that culminated in a majority ofemployees voting for the Union in a representationelection on 24 August." On 27 August, the firstworkday following the election, active union sup-porter Kenneth Dailey was terminated.' In additionto finding this dischargean 8(a)(3)violation, thejudge concluded that CRC violated Section 8(a)(1)of the Act on numerous occasions both before andafter the representation election.In November, Geiger received' a petition, signedabout 28 August by 16 CRC employees, requestingthat the Union's election victory be set aside onvariousgrounds.9About 30 November, whileCRC's election objections were pending before theBoard, Geiger incorporated GLI, ' with himself assole officer and owner, toengage inthe manufac-ture, assembly, and distribution of automotive' radi-ator cores and -related products. Between Novem-ber and 31 January 1985, GLI employed only threeto five employees. Although it is unclear preciselywhat work the employees performed, other, thanpossibly producing a few radiator or car tube"pilot"models, it appears the employees receivedtraining (for such tasks as soldering) at the' 17thStreet facility vacated by CRC10 and that some ofthem also worked at the Beard Street facility.All dates are 1984 unless otherwise indicatedThe Union, which won the election by one vote, was certified by theBoard on 10 December 1985.9There rs no evidence the petition was at any time presented to theBoard's Regional Office10We reject the Respondents' contention that GLI is a corporate suc-cessor to Great Lakes Industries, a sole proprietorship owned by Geiger'sbrother, Heinz Geiger As found by the judge, Heinz operated his busi-ness under an assumed name from August 1983 until 21 March when hefiled a certificate "discontinuing business"under that name. Karl Geiger'sattempts to continue business under the sole proprietorship's assumedname failed. In any event, we find particularly illustrative of the lack ofmerit in the Respondents' argument Geiger's admission that GLI had noemployees prior to the fall of 1984.235On 31 January 1985, CRC posteda notice in-forming itsemployees that "due tocircumstancesbeyond our control," the Company was "forced tomove our operation to 17th Street."' Twenty-threeof its twenty-six employees were immediately laidoff. On 1 February 1985, GLIcommenced oper-ations atthe Beard Street facility pursuant to a 1-yearlease executed25 January 1985 by Geiger onbehalf of GLI. Of the 23 employees laid off byCRC, 14 were hired immediately (or within days)by GLI.In addition,those GLI employees work-ing at17th Street were transferredto the BeardStreet facility.Of the three employees retained byCRC to completeremainingordersat BeardStreet,two soon becameGLI employees. By about 6 Feb-ruary 1985, GLI had a complement of 26 employ-ees,CRC's exactcomplementat the time of themass layoff. All CRC employees who signed thepostelectionpetition to overturn the Union's victo-ry were, by 6 February 1985, again actively em-ployed. Conversely, and most importantly, the onlyCRC employees not hired by GLI or retained byCRC were ' active union supporters,." These em-ployees,seven in number,were not recalled byCRC until about May 1985.The record establishes that most former CRCemployees hired -by GLI performed the same dutieson the same type of equipment (if not the exactmachines) during thesame workinghours previ-ously in effect at CRC. The close relationship be-tween CRC and GLI is evidenced by employeeLaura Policht's testimonyregardingher conversa-tion on4 February 1985 with CRC's former vicepresident,Nichols. Policht reported to GLI thatday as requested earlier by Geiger. Upon arriving,Policht encountered Nichols, who informed herthat CRC had "diversified" and was now GLL Hepresented her with the choice of being laid off orworking for GLI doing the "same job" she haddone for CRC. Policht learned,upon inquiring,that she would receive thesame wagesand benefitsatGLI that she previously received at CRC andthat her CRC seniority would transfer to GLI. Po-licht decided to work for GLI. Nichols then askedPolicht,who did notsign a union card or engagein any other union activity, if she was a friend offormer CRC employee `'Sharon Osborne, who hadbeen an active union supporter and with whom Po-licht shared a machine at CRC. When Policht re-plied "no," Nicholssaid"good." Further;whilePolicht and other selected employees (who wereoutwardly antiunion or whose union preferenceswere unknown) were approached to work for1I This number excludes two CRC employees not hired by GLI or re-tained by CRC for reasons unrelated to the matters at issue here 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGLI, Osborne's attempts merely to enter the BeardStreet shop on 7 February 1985 were thwarted.12Policht continued to work for GLI until 29 May1985, when she reported, as instructed, to the 17thStreet facility and became a radiator assembler forCRC, with the same benefits,wages,and seniorityreceived at GLI.Addressing the elements of an alter ego determi-nation,we fmd, based on Geiger's proprietary in-terests inCRC and GLI, substantially identicalownership between the two enterprises. Leases be-tween Geiger and the two entities were signed byGeiger on behalf of himself and as president of thetwo corporations. Geiger clearly was the dominantforce in establishing- the business purpose of bothcompanies.Concerning the element of commonmanage-ment, the facts reveal that as of 1 February 1985,CRC's former officers became GLI's managers.Moreover, -with the exception of Mooney, everyCRC supervisor became a supervisor for GLI.Mooney returned to the 17th Street facility to su-pervise CRC's severely diminished work force. Inlight of the above, we fmd that CRC and GLI hadsubstantially identical management and supervision.Regarding equipment, the record shows thatboth. CRC and GLI lease equipment from KarTool, a company owned by Geiger. While CRCoccupied the Beard Street facility it used twobaking ovens, the newer of which remained atBeard Street for use by GLL Likewise, two of thefour fin machines used by CRC on Beard Streetwere left behind for GLI's use. In fact, there is noevidence that GLI had any equipment of its ownwhen. it took over the Beard Street facility. Con-cerning stock and supplies, employee testimony es-tablishes that GLI used CRC's purchase order andother forms (with, a superimposed sticker), commin-gled GLI's and CRC's stock and finished productsfor single shipments to customers, and used GLIemployees to deliver CRC supplies. In addition, ra-diator cores manufactured by CRC at the 17thStreet facility were sometimes packed and stored inboxes marked "GLI." While GLI purchased largenumbers of CRC radiator cores, it also produceditsown cores for subsequent assembly into com-plete radiators. These facts ' reveal an overlappingand integration of operations between the two enti-tiesand clearly support a finding of alter egostatus.The record also establishes that GLI and CRCShare, a substantially identical customer base. Infact, two-thirds of GLI's customers in February12 In addition,rather than hire Osborne to work together with Polichton the same fin machine used by thematCRC, GLIhired a new em-ployee1985 were CRC's customers in January 1985. Mor-ever,GLI and CRC used substantially the samesuppliers in 1984 and 1985 for numerous items, in-cluding solder, tubing, acids, and "leaders."The final factor to be considered in an alter egoanalysis is employer motivation. In addressing thisfactor, we.begin by noting the similarity of businesspurpose and operations between the two entities.As found above, both companies engaged in thebusiness of manufacturing, nonretail sale, and distri-bution of automotive radiator cores and relatedproducts.Although GLI manufactured additionalproducts and engaged in distribution on a largerscale than did CRC, these facts do not preclude afinding of alter ego status. On the contrary, GLI'sincreased distribution and manufacturing functionprovides some insight into employer motivation inthat the increase is due in large part to GLI's ex-pansion intomore lucrative, but related, areas.Thus, while CRC continued for a time to produceold-style, less marketable radiator cores, GLI man-ufacturedmore modern, technologically competi-tive radiators and components. The Respondentsfailed to explain why GLI was created to occupyCRC's former Beard Street premises, largely withCRC's former employees and equipment, to engagein newly assigned work on an expanded scale whileCRC returned with a skeleton crew to the former-ly abandoned, smaller, dilapidated 17th Street facil-ity.Geiger testified that CRC moved back to 17thStreet as part, of an overall plan to increase "effi-ciency" and "reduce overhead." However, the Re-spondents failed to proffer evidence as to what fi-nancial benefits resulted from the move and wheth-er any of the physical problems at the 17th Streetfacilitywhich necessitated CRC's move to BeardStreet in the first place were ever remedied. Theevidence leads to the conclusion that GLI wasformed to continue CRC's operations in a disguisedform while causing the demise of CRC, all in an at-tempt to avoid any union obligations or responsibil-ities under the Act.13We find further evidence of unlawful employermotivation in the Respondents' hostility - towardsthe Union. GLI was incorporated 3 months afterthe Union prevailed in the representation electionand only weeks after Geiger received an employeepetition seeking to overturn the Union's election18 Following GLI's formation, CRC's production was apparently at avirtual standstill until earlyMay 1985, allegedly due'm large part, to liti-gation over, and the need for subsequent repairs to, an indispensablebaking oven As stated above, a newer, operative baking oven was leftbehind at Beard Street for GLPs use While CRC had a work force ofabout seven or eight employees in October 1985, it ceased doing businessthe following month AlthoughitappearsCRC is in receivership, weagree with the judge that CRC's continued existence can be presumed inthe absence of any evidence of corporate dissolution. CONTINENTAL RADIATOR CORP.victory.The -formation of GLI allowed CRC tofollow through on its preelection threats not tobargainwith the Union and effectively to closeshop if the employees selected the Union as theircollective-bargainingrepresentative.Animus is ap-parent in additional unlawful campaign conduct,such as threats of reduced wages, unlawful interro-gation,and solicitation of grievances.When CRClost the election, the unlawful conduct continued.Thus, union supporter Dailey was unlawfully ter-minated and, as found by the, judge, 1984 Christmasbonuses were withheld from organizing committeemembers, employees were interrogated and threat-ened, efforts were made to induce employees towithdraw chargespendingbefore the Board, andseven union supporters were laid off for about 3months (and then recalled to the dilapidated 17thStreet facility)while those employees who signed -the petition to overturn the election immediatelyreturned to work. 14 Such extensive misconduct un-derscores the depth of the Respondents' commit-ment to avoid unionization.Based on our consideration of all the factors out-lined above, we find and conclude that GLI is thealter ego of CRC. In so concluding, we rely par-ticularly on the timing of GLI's emergence to coin-cide with the demise of CRC and on the employ-ment by GLI of a majority' of former CRC em-ployees to perform the same tasks on' the same orsimilar equipment and machines, at the same prem-ises,for substantially the same customers, with nohiatus in operations.We rely also on the fact thatRespondentsCRC and GLI have substantiallyidentical ownership,management,and supervisionand share a substantially identical business purpose.Finally,we note the strong pattern of discrimina-tion againstCRC's prounion employees and theevidence of unlawful employer motivation. Inshort,we find that GLI was formed to accomplisha shift of work from CRC in an attempt to rid theCompany of its prounion work force and avoid anyresponsibilitiesarising underthe Act.Having found that GLI is the alter ego of CRC,we conclude that GLI violated the Act as allegedand, accordingly, is obligated; jointly with CRC, toremedy the violations found in this decision.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondents,ContinentalRadiator Corporation andGreat Lake, Inc., Detroit, Michigan, their officers,14As noted in the judge's decision, and above in fn 3, the allegationsof misconduct occurring after Dailey's discharge on 27 August were dis-posed of by settlement agreement237agents, successors, and assigns, shall take the actionset forth in the Order as modified.1.Add the following as paragraphs 1(f) and (g)."(f)Discharging or otherwise discriminatingagainst employees with respect to their hire ortenure of employment or any term or condition ofemployment because of their union activities orother exercise of their rights under the NationalLabor Relations Act."(g) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2.Substitute the following for paragraph 2(e)."(h)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents has taken to comply."K. C. Hortop, Esq.,for the General Counsel.Robert L. Hindelang, Esq.,of East Detroit, Michigan, forthe Respondents.Nancy Schiffer, Esq.,of Detroit, Michigan, for the Charg-ing Parties.DECISIONSTATEMENT OF THE CASEDAVID L. EvANS, Administrative Law Judge. Thismatter was originally tried before me on 7 through 11October 1985 in Detroit, Michigan. The hearing was re-opened, and reclosed, on 1 April 1986. The pertinentdocket entries are as follows: The original charge in Case7-CA-23796 was filed by Kenneth DaileyagainstRe-spondent Continental Radiator Corporation (Continental)on 29 August 19841L; the original charge in Case 7-CA-24140 was filed by John Kuzdzal against Continental on24 December; the original charge in Case 7-CA-24260was filed byKuzdzal againstContinental and Respond-ent Great Lake, Inc. (Great Lake) on 5 February; andthe original charge in Case 7-CA-24712 was filed byLaura Policht against both Respondents on 17 June. Theoriginal complaint and notice of hearing issued on 1 Oc-tober; an order consolidatingcasesand amended com-plaint and notice of hearingissued, on 11 February; anorder consolidatingcasesand second amended complaintand notice of hearing issued on 25 March; and an orderconsolidatingcasesand third amended consolidated com-plaint and notice of hearing issued on 7 August 11985.These complaintsallegethat Continental and Great Lakeconstitutea "single integrated businessenterprise and/orsingleemployer" or that they are "alter egos" of one an-other, and thesecomplaintsfurther allege that the Re-spondents have committed various violations of Section8(a)(1) and(3) of the National Labor Relations, Act. Onesuch allegation involves the discharge of Dailey on 27August. Other allegations include threats, interrogations,and an unlawful solicitation of grievances before ]Dailey's1All dates herein are between 1 June 1984 and 31 May 1985 unlessotherwise specified. 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdischarge. Still other allegations concern' conduct occur-ring after Dailey's discharge, including threats and an in-terrogation regarding charges filed and testimony givenunder the Act, an unlawful withholding of a 1984 Christ-mas bonus,and an unlawful mass layoff of Continentalemployees on 31 January. Respondents timely filed an-swers that deny that they constitutea singleemployer,oralteregos, under the Act, and they further deny allalleged violations of the Act. These matters were triedbefore me at the original hearing.After the original hearing, the General Counsel, theChargingParties,and the Respondents submitted briefsthat have been carefully considered.2On 12 December International Union, United Automo-bile,Aerospace and Agricultural Implement Workers ofAmerica (UAW) (the Union) filed the charge in Case 7-CA-25305. The complaint on that charge issued on 24January 1986. On 31 January 1986, the Union filed thecharge in Case 7-CA-25450, and the complaint on thatcharge issued on 6 March 1986. The latter complaintsallege the facts that on 24 August 1984 the Union won aBoard-conducted representational election and that 10December 1985 the Board certified the Union as the col-lective-bargaining representative of the production andmaintenanceemployees of Continental. These latter com-plaints further allege that, by virtue of the certification,theUnion is the exclusive' collective-bargaining repre-sentative of the production and maintenance employeesof Great Lake, as well as those of Continental, becausethose two corporateentitiesare, as had been alleged inthe first set of complaints, alter egos or they constitute asingle employer. These latter complaints further allege,inter alia, that on 15 November 1985 the two corpora-tions laid off Continental's employees in violation of Sec-tion 8(a)(3) of the Act, that on the same date Continentalceased operations, and that after the 10 December 1985certificationGreat Lake refused to bargain with theUnion in violation of Section 8(a)(5) and (1) of the Act.Great Lake duly filed answers to these latter complaints,but Continental did not. After motions to further consoli-date cases and reopen the record were filed by the Gen-eral Counsel, the hearing was reopened on 1 April 1986,as previously mentioned. At the beginning of the re-opened hearing, Counsel for the General Counsel repre-sented that the Union had submitted a request to with-draw all 8(a)(5) charges; he further moved to dismiss allsuch allegations, and he announced that the GeneralCounsel, the Charging Parties, and Great Lake had en-tered into a written settlementagreement.3The settle-ment agreement provides for a Notice to Employees,backpay for certain individuals, and further provides:The parties agree that this Settlement Agreementdisposes of all allegations of thesecasesexcept for[sic] the discharge of Kenneth Dailey, the allegedviolations of Section 8(a)(1) which predate Mr. bai-ley's discharge and the allegation that Continental2The General Counsel has moved to strike certain extra record factualrepresentations in Respondents' brief. Respondents did not oppose, andthe motion is granted.aNo one appeared on behalf of Continental at the reopened hearingand Continental is not a signatory to the settlement agreement.Radiator and Great Lake, Ina., are alter egosand/or a single employer as they have any bearingon the Dailey discharge or remedy therefore. Theparties agree that in deciding these issues the admin-istrative law judge may base his decision on theentire record in this proceeding; however, the Re-gional Director and General Counsel will not seekany remedial provisions [for] the conduct expresslydisposed of by settlement herein provided compli-ance is maintained.I approved the settlement agreement at the reopenedhearing; therefore, the only violations for which remedyshall be ordered are those specified in the above-quotedparagraph of the settlement agreement, to wit Dailey'sdischarge and those violations that occurred before it.However, it is necessary to consider the violations thatoccurred after Dailey's discharge because they demon-strate the animus possessed by Continental's chief execu-tive,Karl Geiger. As I find, Continental withheld the1984 Christmas bonuses from the most active prounionemployees, and it conducteda masslayoff of prounionemployees in February 1985. Furthermore, it is factuallyundenied that Geiger threatened and interrogated em-ployees, in the clearest of terms, with reprisals becausethey had filed charges under the Act. These outrageousunfair labor practices bespeak of deep-seated antiunionhostility and willingness to violate the law. Respondentsdid not developthis animusovernight, and it would befatuous to ignore these violations that occurred subse-quent to Dailey's discharge in attempting to determinethe real reason for that discharge.Therefore, although an order covering them will notissue because of the settlement agreement, the proven4postdischarge violations will be considered to shed lighton the issue of Continental's motivationin itsdischargeof Dailey.On the record as a whole, including my observation ofthe witnesses and on consideration of the briefs submit-ted, I make the followingFINDINGS OF FACT1. JURISDICTIONAlthough Continental is no longer operating and, ac-cording to documents submitted by Great Lake,5 is inreceivership, it has not been dissolved according to anyevidence presented herein. Therefore, Continental's con-tinued existence is presumed.4At the reopenedhearing, noevidence was offered regarding the 15November 1985 layoff or any other issue5Continentalwas created in 1976, Great Lake was incorporated inNovember 1984. Both entities are Michigan corporations that have oper-ated from facilities in Detroit. Respondents manufacture (or have manu-factured) and distribute (or have distributed) automobile radiators and re-lated parts from these facilitiesDuring 1985 each Respondent receivedgross revenues in excess of $1 million and purchased directly from suppli-ers located outside the State of Michigan goods and materials valued inexcess of $50,000 Therefore, both Respondents are now, and have beenat all times material herein, employers engaged in commerce within' themeaning of Sec. 2(2), (6), and (7) of the Act. CONTINENTAL RADIATOR CORP.239H. THE LABOR ORGANIZATIONINVOLVEDThe Union,is,and has been at all times materialherein,a labor organizationwithin themeaning of Sec-tion 2(5) of the Act.III.ALLEGED UNFAIR LABOR PRACTICESA. Facts1.Background and supervisors involvedKarl Geiger owns 65.625 percent of the stock of Con-tinentalRadiator.The remainder of the stock is heldthusly:Harold Nichols holds 6.25 percent Ron Wei-gand6 holds 3.125 percent;Martin E.Wal holds 6.25percent; and Richard DeSiro holds 18.75 percent. WhenContinental began operations in 1976,itutilized a build-ing that it owned on 17th Street in Detroit In January1984,when the 17th Street facilitywas in astate of ad-vanced decay, according to the testimony of Geiger,Continental moved into a building on Beard Street, De-troit,whichis2milesfrom the 17th Street location.Continental did not buy the Beard Street building; itleased it from its sole owner Karl Geiger.y its terms,the lease was to terminate on 1 February 1985.Continental employed about 25 employes at BeardStreet until 31 January at which time it laid off 23 of its26 employees. Continental returned to the 17 h Street lo-cation, leaving the Beard Street building to Great Lake.Supervisors of Continental while it was located at BeardStreetwere Geiger, the president; Harold ichols, vicepresident; andDonaldMooney, plant -supervisor andsales representative.The complaint alleges, aid Respond-ents deny, that, Franklyn Reed, marketing irector andadministrative assistant to Geiger,was a s pervisor ofContinental within Section 2(11) of the Ac . EmployeeLuis Luciano testified that in November 198Reed gave,him a written warning notice,but the notice was notplaced into evidence, and there is no evide ace of whoauthorized the notice. Two other employees, Adolph(Blackie) Seledon and Policht testified that hey consid-ered Reed; to be a supervisor, but the bases for their con-clusionswere not elicited, except that Poli ht testifiedthat she once asked Reed to implement arise for her;however, the raise had previously been promised byGeiger. During ,the campaign preceding to the 24 Augustelection Reed did hand,out Respondent's anti 'on prop-aganda, but there is no evidence that he was performinganything other than a delivery function. Therefore, it ap-pears from this record that Reed performed no morethan ministerial administrative functions forContinental;that is, there is no evidence that he was vested with anyof the supervisory indicia enumerated by Section 2(11) ofthe Act, and I find and conclude that the Ge eral Coun-sel has failed to prove that Reed was a supervisor oragent within Section 2(11) or (13) of the Act.cEmployee witnesses referred to Weigand as "Wagon-head" at thehearing.'Walter Garson, Jr & Associates,276 NLRB 1226 (1985), relied on bythe General Counsel is distinguishable In that case the disputed agentsalso served as a conduit for dissemination of the employer's propaganda,but in doing so they conducted systematic group meetings with employ-ees, the first of which was attended by an owner of the employer. In2.Alleged predischarge violations of the ActEmployees of Continentalbegandistributing authoriza-tion cards on behalf of the Union in early July. An orga-nizing committeewas formed, and employee-memberswore buttons identifying them as such.Employees whowere membersof theorganizing committee were SharonOsborne,Seledon,John Kuzdzal,Luciano,Ronald Sheri-dan," and dischargee Kenneth Dailey. On 7 July theUnion filed a petition to represent Continental's produc-tion and maintenance employees. Pursuant to this peti-tion an election was scheduledfor 24 August.Seledon testified that about 3 weeks before the electionhe and employee Alfredo(Freddie)Aponte were work-ing together on a radiator.Nichols ^ approached Aponteand stated that if the Union were voted in "some of thepeople making$5.50 an hourthey willbe having theirwages cut and the people[who] . are [making]less theywon't lose anything if the Union got in."Seledon testi-fied that-at the time he was making$5.50 an hour. Nich-ols did not testify.9Seledon further testified that a week_laterhe andNichols were talking on the shop floor, when he re-marked to Nichols that Continental would have to nego-tiatewith "the people" if the Union were selected. Nich-ols replied,thatGeigerwould negotiate, but, "Mr.Geiger would never come to an agreement with youpeople."Osborne testified that a week or two before the elec-tion she was at her machine when she was engaged withNichols in a conversation.She testified that Nichols-wasspeaking against the Union and stated:... that if the people went out on strike, theywould not have a job. The ones that would come towork would be continually working. And the onesout on the street would not be having a job, be-cause there is no UAW in the shop at thattime. . . . He also told me that if they wanted to,him and, I guess, Mr. Geiger, wanted to take theshop and move it down South. That they could dothat for cheaper wages for, people to work . . . ifthe UAW got in that they could do that very easily.Kuzdzal,who is of Polish descent, testified that aweek before the election Reed called him to the lunch-room at a time when no one else was present.AccordingtoKuzdzal, Reed asked why "I am startingthisUnionstuff'?Kuzdzal replied that he had not started it but hewas supporting the Union even though he was no longeron the organizing committee. Kuzdzal replied that itmade no difference because"unofficially[was still' sup-porting the Union." Reed further asked Kudzal if heknew what happened to union supporters in Poland;Kuzdzal replied, "No," andReed replied, "they lockedsuch circumstances the Board held that the individuals in question were"clothed by Respondent with the apparent authority of its agents andagent with respect to personnel matters andparticularlywith respect tothe Union organizingefforts."Such is simply not the case here.8Sheridan quit Continental in October.9Aponte didnot testify either, Seledon testified, without objlection orcontradiction,that Aponteis now in the armed services. 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthem up." (Before this incident Kuzdzal had worn T-shirts that bore the legend "Solidarity" in Polish.) Reeddid not testify, so Kuzdzal's testimony is unrebutted. Al-though I found Kuzdzal credible it is to be noted that, asI have held, above, the General Counsel failed to provethat Reed was a supervisor of Continental. ,Kuzdzal further testified that about 2 days after thepreceding conversation with Reed, he was called to theoffice by Nichols. At that time according to Kuzdzal,"he asked me why I am doing this? Why didn't I comespeak to him first?" Kuzdzal did not reply. Nichols thenasked if Kuzdzal knew that his wife, a worker in theoffice,had received certain benefits from Continental.Kuzdzal replied that he did. Nichols did not testify,andIfind Kuzdzal's testimony of Nichols' questioning to becredible.On the day before the election Geiger gave a speechto 'an assembly of all employees in the lunchroom. Ac-cording- toDailey,Kuzdzal, and employee KennethHeidel, Geiger told the employees that they did not needa union and that they could come to management withtheir problems and it would take care of them. AlthoughGeiger testified, he did not deny the statements attrib-uted to him by these three employees whom I foundcredible.3.Discharge of DaileyThe complaint alleges that Continental discharged em-ployee Kenneth Dailey in violation of Section 8(a)(3)and (1) of the Act. Continental answers that none of itssupervisors or agents knew of Dailey's union activitiesand that Dailey was discharged for cause.Dailey was hired by Respondent on 11 June and dis-charged on Monday, 27 August, the first workday afterthe Friday, 24 August, election. Dailey was an unskilledworker, 26 years of age. He was assigned to learn tosolder radiator corners under the tutelage of Seledon. Se-ledon held no title but did train one or two new employ-ees a year for Continental. In addition to soldering,Dailey, on two occasions, was assigned the job of cuttingbrass tubes to length for employees who placed theminto the radiator cores. Before his last day of his employ-ment Dailey was not warned or otherwise disciplined forany offense.On 11 July Daileysigned an authorizationcard for theUnion. Thereafter he began distributing literature for theUnion and solicited support for it among the other em-ployees. He wore two union buttons, At first he wore abutton that was 1-1/4 inch in diameter that bore thelegend "JOIN-VOTE UAW." Later, after he joinedthe organizing committee, Dailey wore a button that was2-1/2 inches in diameter that said "Organizing Commit-tee" at upper and lower arcs in addtion to the legent"UAW" in themiddle.1 ° Respondent called two supervi-10Apparently Dailey did not wear a union button every day; Conti-nental produced a photograph of Dailey and other employees as they lis-tened to Geiger's speech mentioned above, and Dailey did not have aunion button on at that time.However, this fact does not require the con-clusion, advanced by Continental,that Dailey never wore a union buttonsors to testify about the Dailey discharge; these wereGeiger and Plant Floor Supervisor Don Mooney, bothof whom denied seeing the buttons and further deniedany knowledge of Dailey's union activities or sympa-thies.The General Counsel presented the following evidenceto support his contention that Respondent did knowabout Dailey's union activities: Employees Luis Lucianoand Seledon testified that they saw Dailey wearing thebuttons from time to time. Dailey further, credibly, testi-fied that during the campaign, on an occasion whenMooney was handing out Respondent's campaign litera-ture, he told Mooney that he was for the Union. Finally,Sharon Osborne, who was employed by Continental atthe time of the hearing, testified that about 2 weeksbefore the election she and Continental's vice president,Nichols, had a conversation about the amount of a raiseOsborne had recently received. The conversation driftedover to the topic of the Union. According to Osborne:.. , he also said to me that he wanted to know if Iwanted Ken-loudmouth Ken and punk Ron [Sheri-dan] and John Kuzdzal, or however you say his lastname, to be my representativesfor the UAW. AndI said,I happened to be on the committee also. , . .I said,"Who is Kenny?"and he says,"The boy thatworks in the back with Blackie [Seledon] with thered hair."Nichols did not testify; therefore, this testimony standsunrebutted, and I find it credible. Dailey, who has redhair, t 1 was working with Seledon at the time.Dailey was discharged at the end of the workday on27 August. Dailey's timecards reflect that he was late onthe following days immediately preceding his discharge:Monday, 20 August, 3 minutes; Tuesday, 21 August, 1minute;Wednesday, 22 August, 3 minutes; Thursday, 23August, 7 minutes; Friday, 24 August, 14 minutes; andMonday, 27 August, 20 minutes. Mooney testified thatwhen Dailey arrived at work on 27 August he asked theemployee why he was late, but Dailey did not answer.Mooney told him, "Look, this is the thirdtime in a row.Consider this a warning." Mooney further testified:At the end of the day, I called him in the_ office andI told him, I said, "Kenny, you are just not workingout.You are not the manI am lookingfor. If youneed to use us for a reference, feel free." And thatwas that. He turned and left.In addition to this, Dailey credibly testified that he askedMooney if there were not anotherreason,but Mooneyjust repeated his statement that he was not the man he(or Continental) was "looking for."The General Counsel contends that Dailey was dis-charged because of his union activities and that Respond-ent selected Dailey to inflict retribution on the employ-ees for having selected the Union as their collective-bar-gaining representative in the election conducted on the11 In fact, when Respondent'switness employee Leona Gieraga testi-fied, she once referred to Dailey and stated, "[W]e called him `Red."' CONTINENTAL RADIATOR CORP.Friday before the Monday on which Dailey was dis-charged. Respondent defends the allegation on the dualbases that it did not know of Dailey's union activitiesand that Dailey was discharged for several causes. Thecauses enumerated by Respondent are: (1)tardiness andabsences;(2) walking around and talking when he shouldhave been working;(3) being"goofy"as one employeewitnessdescribedhim; (4)hittingafemale fellowworker;and (5)unsatisfactory work performance.Of the 55 workdays between 11 June and 27 August(inclusive)that Dailey was on the payroll he was late for12 of them,or 22 percent of the time.His timecards re-flect that he had only one tardy arrival between 11 Juneand 5 July;thereafter,he was late for periods of 5 min-utes or less on 27 July and 1,4, 8, 14,20, 21, and 22August,Then,as previously noted, -he was 7 minutes lateon 23 August, 14 minutes late on 24 August,and 20 min-utes late on 27 August.Respondent submitted into evi-dence Dailey's "Daily Attendance Record" that is a cal-endar for the year 1984 on which tardiness and absencesare recorded.The only tardy arrivals recorded on thisdocument are the last three.This record and the time-cards further reflect that Dailey was absent for reportedillness on 2 and 9 August.Mooney testified that on 2August Dailey appeared"in bad shape"and alcoholcould be smelled on his person. Dailey denied that hehad been drinking or that alcohol caused his illness thatday; Dailey credited his temporary illness that morningto having inhaled acid fumes at the plant as he wasworking. Mooney excused Dailey for the day.No otheremployee was affected by fumes that date, and I findDailey's story about the fumes absolutely incredible onthis point.In support of its defense that Dailey was discharged,in part,because he chronically walked around the shop,talking to other employees,Respondent called Mooneyand employees Herminio Murrias, Laurie Rajnish, andLeona Gieraga.Mooney testified that he regularly hadtrouble with Dailey's being away from his work stationand either talking to other employees or just sitting andloafing.Mooney testified that he had wanted to fireDaileymuch earlier, but an "advisor" (apparently anonlawyer)told him not to do so because it would "lookbad" during an election campaign.The consultant ad-visedMooney to keep notes on Dailey and other em-ployees,which Mooney did. Nine notes on Dailey werereceived in evidence.The firstone is undated but ac-cording to Mooney would be for mid-July; it states thathe assigned Dailey to help Alfredo Aponte to do a job,butAponte had to do it while Dailey watched. Thesecond, dated'16 July, states: "not doing anything-at4:00-was sitting on his ass." The third, dated 24 July,states that"Mino" [Murrias] complained that "all Kendoes is walk around."The fourth,dated 2 August,statestha Dailey"said he is sick. Had to go home,worked 1hour(hungover)."The fifth,dated'8August,states thatMooney told Dailey "to go cut tubesfor CT[large radi-ators] . . .goofing aroung all the time." The sixth one isundated,but would apparently have been in August; itstates:"Had to tell him again about not working. Hadhim cut tubes again. Told Blackie[Seledon] and Freddie[Aponte]why." Thelast three notes refer to his last241three cases of tardiness,including the one on the day ofdischarge,27 August.Mooney testified that employeesMurrias and Santos Luciano had, on occasion, com-plained to him that Dailey was not working while theyand other employees were.Mooney further testified thatin order to put Dailey in a position where he would havetowork,and could be seen by anyone in the shop, heassignedDailey to the work of cutting brass tubes forthe employees who were placing them in the radiators.Mooney did not warn Dailey that anything wouldhappen to him if he did not stop wandering around.12Murrias did testify that he had seen Daley walkingaround,but he also testified that Dailey walked around,"about the same"as the other employees.Murrias flatlydenied that he ever approached Mooney about Dailey'snot working,and I credit Murrias on this point. As far as"complaining"toMooney,the most Murrias testified towas that"Yes, he [Mooney]asked me if he [Dailey] wasworking or walking around.Iwould say sometimes hewalk[s]around." Santos Luciano did not testify. Con-trary to the sixth note in Mooney's file on Dailey, Sele-don flatly,and credibly,denied that Mooney once toldhim "why"Dailey had been assigned to cut tubes.Employee Laurie Rajnish testified that she worked 15feet from Dailey'swork station and that "he goofed offmost of the time...most of the day he really didn'twork.He went talking with other people."When askedwhat Dailey's job was, Rajnish testified"he really neverhardly did the same thing...he was always at a differ-ent job."When asked what Dailey's job was, Rajnish tes-tified"he really never hardly did the same thing . . . hewas always at a different job." When asked specifically ifshe had ever seen him soldering with a torch, Rajnish re-plied, "No." It is undisputed that Dailey's regularly as-signed job was soldering with a torch,and only on twooccasions was he assigned to something else, tube-cut-ting.Gieraga,who worked in assembly with Rajnish, wasasked what she saw Dailey doing the most.She replied:Well, he was back by the soldering and then-okay,if they didn't have no work down there, Harold[Nichols]sent him over to cut tubes for us or what-ever, and like I says, he had the mouth. He wouldbe talking and goofing off all of the time.Gieraga further testified that although Dailey was usual-ly assigned to soldering:-[I]f there wasn'tno job forhim, he was assigned tocut tubes for our department or whatever, and hewould be cutting and then he would stop then andtalking or whatever,and going to other people talk-ing with them and that stuff.Seledon,with whom Dailey regularly worked, flatlydenied that Dailey walked around the plant and talked toother employees when he should have been working. Se-ledon testified that when there was not enough solderingwork to keep Dailey busy, he would go to Nichols and12Mooney did credibly terstify that once when he ordered Dailey togo cut tubes, he replied, "I know, walking around talking " 242-DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDask that supervisor to find something for Dailey to do.Dailey was not asked if he did, in fact, walk around andtalk to other employees when he should have been work-ing.Dailey did deny being ever spoken to by anymember of management about his work performance orwalking around; he specifically denied that he was evertold that he was being assigned to cut tubes because hehad been walking around.In support of its contention that Dailey was "goofy," aterm employed by witness Gieraga, Respondent relies onGieraga's explanation of her use of that term which was:"I stayed away from him. I didn't like to associate toomuch because he was often in trouble. He was someoneyou can't get along with."Rajnish testified that she was twice struck by Dailey.The first time was in the early weeks of Dailey's em-ployment when Dailey struck her on the arm. Thesecond time, according to Rajnish, was when she wasstanding in line waiting to vote in the 24 August Boardelection.According to Rajnish, Dailey asked her if shewas for the Union or not; when she replied that she wasnot,Dailey cuffed her on the back of the head. Gieragatestified that she witnessed the latter incident. Daileydenied both incidents; however, I credit Rajnish andGieraga. There is no evidence that any of Continental'smanagement knew of either incident before Dailey wasdischarged.In support of its contention that Dailey was dis-charged for unsatisfactory work performance, Respond-ent relies on Mooney's testimony that:I don't think he ever learned it. I have been doingthis for 18 years. I think you get a pretty good ideaif somebody is going to catch on or not. He stillcould never run a torch. It took him two hands. Imean he would have to set it down and turn it on-and hold it instead of using it like a pistol. He nevercaught on to it.When asked to compare Dailey with other employeeswho have trained for 78 days to learn soldering, Mooneyreplied:Terrible. I mean, I have seen guys that altered thetorches so they could get it to work with one hand..., . This guy -never caught on.Seledon, in his direct testimony, stated that Dailey wasa "good" worker and by that he meant that Dailey"wasn't- slow picking up-picking up doing the work."Seledon testified- that by this he meant that Dailey wasnot slow learning how to do the work. However, whilehe was on direct examination, Seledon vacillated. For ex-ample, Seledon was first asked on direct examinationwhat kind -of worker Dailey was, and Seledon replied,"A good worker." When asked to be more specific, Sele-don replied:-He wasn't that good, but he knew what to do. Hecouldn't control the torch like I do. He couldn tadjust the flame.. . . He would set the flame, buthe could do the job.On cross-examination, Seledon was asked what he meant;he responded:Sometimes I had to-I had to go over some ofthe job because it was lumpy; and to smooth it outor I had-he left a hole in the bottom; we had tofill it in.Or I told him to fill that in. Too muchsolder or not enough solder on the corners. Andwhen he first started out, it didn't sweat all the waythrough; and I showed him, now just one or two,three times; I would say maybe a dozen times Ishowed him how to sweat it in to get into the plate.Itwas good and it wasn't-it wasn't 100 percent.Iwould say it was 75 percent okay. It was goodenough to send out to the customer. . . . What Imean by 100 percent, the job being good, all even,no runs or no gobs of solder in between the fins orthe tubes.Seledon denied that he told Mooney or any other super-visor that he was having to correct approximately 25percent of Dailey's work. Dailey denied that he was everspoken to by Mooney or any other supervisor about pro-ducing poor quality work, and there is no testimony tocontradict this statement. In fact, Mooney did not testify,that he ever inspected any of Dailey's work. 134.Alleged postdischarge violations of the Acta.Background(1) Election and petition for new electionAt the 24 August 1984 election the vote was 16 for theUnion, 15 against, and no votes were challenged. Conti-nental filed objections to conduct affecting the results ofthe election. A hearing on the objections was conductedon 18 and 19 October. A hearing officer's report issued-on 6 December; it recommended that the Board overruleContinental's objections. Continental filed exceptions tothe report on 27 December. In an unpublished decisionthatwas issued by the Board 10 December 1985, theUnion was certified as the collective-bargaining repre-sentative of Continental's production and maintenanceemployees.Within the week after the 24 August election 16 em-ployees signed a petition addressed to the NationalLabor Relations Board asking that the election be setaside because of threats to employees and the inability toread English or Spanish of two employees (and whotherefore could not have understood the ballot question).The employees of Continental who signed the petitionwere Eric Klump, Santos Luciano, Reinaldo Santana,JohnCastiglione,HerminioMurrias,JuanSantana,Laurie Rajnish, Deborah McLeod, Marie Yerger, NickPerelekos, JeffreyWashelewski, Carlos Santana, BryanLang,WilfredoAponte, Leona Gieraga, and RobertDziuban.This petitionwas presented to Geiger, but13Dailey received a 25-cent-per-hour wageincreaseafter his first 30days of employment with Continental. Mooney testified that he was notresponsible for giving this raise, but he would have. gone along with itbecause Dailey had performed satisfactorily for the first few weeks of hisemployment CONTINENTAL RADIATOR CORP.there is no evidence that it was presented to the Board'sRegional Office. Employees who did not sign the peti-tionwere Seledon, Sheridan, Luis Luciano, CharleyAponte, Kenneth Heidel, William Heidel, Kuzdzal, An-thony Lucaj, Osborne, Larua Policht, Jeffrey Toomer,and Judy Vargas.(2) Creation of Great Lake and its relationship to-ContinentalIn November 1984, while Continental's objections tothe 24 August election were pending, Geiger incorporat-ed Great Lake, Inc. with himself as the president andsole owner. The business of Great Lake was to assemblecomplete radiators and distribute them to retail outlets,whereas Continental Radiator Corporation had primarilybuilt radiator cores for other companies to assemble intocomplete radiators, although Continental had done somedistributing.Great Lake employed about six employeesbetween its creation in November 1984 and 31 January1985.As previously noted, Continental Radiator Corpora-tionwas created in 1976, and Karl Geiger owns 62.625percent of the stock. Great Lake, Inc. was incorporatedon 30 November 1984.14 The first three to five employ-ees of Great Lake were trained at the 17th Street loca-tion that Continental had abandoned in January 1984. Allthe jobs they learned to do there is unclear, but someemployees were trained to do the soldering of radiatorcores. Between November and 1 February, some of theGreat Lake employees also worked at the Beard Streetaddress.On the day after the 31 January mass layoff ofthe Continental employees, Great Lake began operatingout of the Beard Street facility. The Great Lake employ-ees who had been training at 17th Street were then'trans-ferred to the Beard Street. Additionally, by 6 Februaryall employees who had signed the petition to set asidethe 24 August union election victory (and four who hadnot Seledon, Policht, Charley Aponte, and Lucaj) weretransferred to Great Lake's payroll and continued work-ing at Beard Street. Also Great Lake hired 3 new em-ployees so that by 6 February, Great Lake had a com-plement of 26 employees, exactly what Continental's em-ployee complement had been at Beard Street before the31 January layoff.Great Lake purchases radiator cores from ContinentalRadiator (who, after May was producing, cores at the17th Street address), and also makessomecores itself.Great Lake also purchases other radiator parts such asupper and lower tanks and channels15 and assemblesthem into complete radiators. It also produces radiatorkits that are boxes which include the core and otherparts necessary to assemble a complete radiator; these arepurchased (for less cost than an assembled radiator) by14Heinz Geiger, brother of Karl, operated a proprietorship calledGreat Lakes Industries from 27 August 1983 until 21 March 1984 whenhe filed with the State of Michigan a "Certificate of Discontinuance ofBusiness Under An Assumed Name " When Karl Geiger desired to incor-porate another business, he attempted to use the name that Heinz hadabandoned, however, because there was then another Michigan corpora-tionwitha similar name,he could not Therefore, he chose the name"Great Lake [singular],Inc," instead15 These are conduits on the sides of a radiator243radiator and automobile repair shops for assembly by thepurchasers' employees. Sixty-five percent of Continen-tal's 1984 customers were customers of Great Lake, Inc.in 1985. Great Lake also has become a distributor forGeneral Motors radiators. In 1984 Continental distribut-ed a few items that are purchased rather than manufac-tured, but on a small scale compared with what GreatLake began doing after the layoff of the Continental em-ployees.Continental had two ovens for the finishing of radia-tors.One was old and in need of repair; that is the oneKarl Geiger sent over to the 17th Street facility when helaid off the Continental employees at Beard Street. Afterthe oven was repaired in May, as described below, Con-tinental began recalling employees (who were not al-ready working at Great Lake) to the 17th Street facility.The core-productionbusinessof Continental at 17thStreet has steadily atrophied, so that at the time of theoriginal hearing Continental's employee complement wasdown to six employees.Geiger testified that the reason for the removal ofContinental from the Beard Street location to the 17thStreet location was "efficiency." Why it was more effi-cient to set up a new corporation, Great Lake, for thepurposes of handling part of the core production and allthe new distribution function, at the samepremises, wasnot explained.The onlyexpenseContinental reduced bythe move was rent. Continental's leaseatBeard Streetexpired on 1 February. Geiger, who owned the building,chose not to renew Continental's lease(or, at least, chosenot to renew it at the same rate). Therefore, ContinentalRadiatorwas compelled to return to the 17th Streetbuilding that it owned. However, the building, as previ-ously mentioned, had been abandoned in early 1984 be-cause it was dilapidated.What repairs to the 17th Streetbuilding were required to make it useable and the cost ofthose repairs are, not disclosed in the record.In addition to Karl Geiger, president, the officers ofContinentalRadiatoratalltimeshereinhave beenHarold Nichols, vice president,MartinE.Wall, secre-tary-treasurer, and RonaldWeigand,assistantsecretary-treasurer.When Continental was moved out of the BeardStreet location,Nichols andWeigand remained withGreat Lake as supervisors. Mooney went of the 17thStreet facility to, continue supervising Continental Radia-tor employees there.There is no evidence that the employees newly hiredby Geiger at Great Lake had anyskillsnot possessed bythose who were laid off by Continental; that is, the workat both places was ' unskilled soldering, assembly, andshipping and receiving work.b.Monetary payments at Christmas 1984Of the 26 employees who were employed by Conti-nental duringthe week before Christmas 1984, 2216 re-ceived monetary payments from $40 to $200. The fouremployees who did not receive any payments were JohnKuzdzal, Luis Luciano, Adolph Seledon, and Sharon Os-16 See G C Exh 17, and note thatlisted employeesCalles and Ortizwere not employed by Continentalat Christmas 1984. 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDborne, none of whomsignedthe petition for a new elec-tion,and all of whom were the remaining 17 members ofthe organizationalcommittee. The General Counsel 'con-tends that- the four employees who did not receive anycash payment's at Christmas 1984 were discriminatedagainst inviolation of Section8(a)(1) and(3) becausethey were members of the'organizingcommittee and be-cause they did not sign the petition to overturn the 24August election. Continental contends that the monetaryawards were personal gifts from Karl Geiger and notbenefits of the'employment relationship. 19In 1983 Continental employed 20 employees at Christ-mastime; each of these 20 received monetary awardsfrom $25 to $175.20 Geiger testified that he took $2030of his own money and gave it to the company treasurerto cover checks that were issued by Continental for the1984 Christmas payments. Geiger testified that he didthis because the employees would have had a easier timecashing acheck from Continental than they would havehad cashing his personal checks. Geiger testified that notax deduction was made on Continental's 1984 taxes forthese payments.When Geiger was asked if any deduc-tionswere made for the 1983 Christmas payments, hestated that he could not remember. When asked why notall of Continental's employees received the gifts Geigerreplied:I usually give a gift to people who reciprocate, whoI expect another gift [from] or who I expect at leasta Christmas card from.When asked specifically why Kuzdzal did not receive acash Christmas gift, Geiger replied that he did not expectto receive a Christmas card or gift from Kuzdzal; Geigeracknowledged that Kuzdzal did receive a cash gift ($85)in 1983.When asked why Osborne did not receive aChristmas cash gift, Geiger replied, "I can't tell you thereason,no."When asked why Luis Luciano did not get a1984 Christmas cash payment, Geiger replied he did notknow Luciano; Luciano received $20 at Christmas 1983.Osborne testified that she got a $25 cash payment in1983.At the time Nichols `told her that she would havereceived more money if she had been employed longerbut she then had only been employed for 3 months. In1984,when she had not received any cash payment forthe year, she approached the office secretary to ask thereason. Apparently the secretary relayed this question toNichols,because later in the day Nichols approached Os-borne at her machine. According to'Osborne:i'!By Christmas 1984, Dailey had been discharged, and Sheridan hadquitis They and all other employees of Continental received $25 gift cer-tificates redeemable at a local department store. Continental also gave outthese certificates to all employees at Christmas 1983isAlthough this issue is encompassed in the 1 April 1986 settlementquoted above, it is necessary to consider this allegation as it bears on theissues of animus that may have affected the decision to discharge Daileyand the remedy for that discharge; that is would Dailey have received acash award at Christmastime 1984, but for his unlawful discharge, asfound herein20 Compare G C Exh. 7, which lists seniority dates with G C. Exh17,which lists the payments made in 1983 and 1984, note that WilfredoAponte,,Calles,Kenneth, and William Heidel, Lucaj, and Pohcht werenot employed by Continental at Christmas 1983.Mr.Nichols told me that, "this piece of paperwould explain everything on what you people aregoing to be getting. From now on, you will have toassociate with the Union people, ' your Union repre-sentatives." And that, "We are not going to be dish-ing out any more money."Osborne testified that she did notreadthe paper whichNichols gave her at that time. Kuzdzal testified thatwhen he did not receive a Christmas payment he askedNichols the reason. According to Kuzdzal, Nichols re-plied "company discretion" Nichols did not testify andthis testimony by Osborne and Kuzdzal was credible,c.Layoff of31 JanuaryOn 31 January the following notice to all Continentalemployees was posted:CONTINENTAL RADIATORCORPORATIONTo: All EmployeesDue to circumstances beyond our control, we areforced to move our operationto 17thStr.,DetroitWe are sorry to announce that during this transac-tion the following employees,effective January 31,1985, will be laid off:NameHire DateMarie Yerger4-23-79Nicholas Perelekos7-19-82Jeffrey Toomer6-18-79Luis Luciano9-1-82Deborah McLeod9-3-79Charley Aponte10-1-82Reinaldo Santana1-8-80Juan Santana6-20-83John Castiglione2-5-80Laurie Rajnish6-21-83Carlos Santana5-27-80'Sharon Osborne8-3-83John Kuzdzal9-2-80Kenneth Heidel1-19-84Hermino Murrias6-30-81Judy Vargas2-1-84JeffreyWashelewski7-13-81Laura Policht2-1-84Santos Luciano11-9-81Wilfredo Aponte1-25-84Adolph Seledon5-11-82William Heidel6-19-84Anthony Lucaj6-22-84Hopefully we can conclude this project within afew weeks. Management will do their best to makeyour layoff as short as possible. Recall will be byseniority and Qualification_, If you have any ques-tions during your layoff feel free to call 963-0855.Don Mooney will gladly answer your questions.Rather than "a few weeks," there was no recall by Con-tinental untilMay. Three employees of Continental werenot laid off on 31 January. They are Leona Gieraga, CONTINENTAL RADIATOR CORP.245Robert Dziuban, and Eric Klump, each of whom wassenior to the employees listed above.Within the weekfollowing the layoff the following Continental employeeswere transferred to the payroll of Great Lake: Gieraga,Dziuban,Klump, Yerger, McLeod,Reinaldo Santana,Castiglione,CarlosSantana,Murrias,SantosLuciano,Perelekos,CharleyAponte, Juan Santana, Rajnish,Lucaj, Policht, and Seledon. Additionally,Washelewskiwas first transferred to Kar Tool, another companyowned by Karl Geiger, then later to Great Lake. All ofthese employees, except Seledon, Charley Aponte, Po-licht, and Lucaj had signed the petition for a new elec-tion that was given to Geiger, as mentioned previously.The remaining employees were not employed by eitherRespondent for 5 months when Continental reopened, on17th Street, in May; these were: Osborne, Vargas, Ken-neth and William _Heidel, Luis Luciano, and Kuzdzal,none of whom signed the petition and all of whom arealleged to have been laid off in violation of Section8(a)(3) and (1).Policht,who did notsign a unioncard and did notengage in any otherunionactivity, testified about hertransfer.Policht testified that aboutquittingtime on 31January, the day the above-quoted layoff notice wasposted,Geiger approached her at the fin machine thatwas her regular workplace. According to Policht,Geiger stated: "I am always looking for good workers.Don't go to the unemployment office. Maybe I have ajob for you at Kar Tool." Geiger told her to come towork on Monday morning, 4 February, and talk to Nich-ols.CharleyAponte was standing near Policht andGeiger at the time. Aponte asked Geiger if he couldcome to work on Monday also; Geiger told him toreport the next day. On 4 February Policht reported tothe Beard Street facility (which still had,an outdoor signstating "Continental Radiator"), and walked,through theemployee entrance. As she walked through the employeeentrance toward the office she noticed that all employeeswere working at theirsamejobs except "a few." Whenshe reached the office she spoke to Nichols. 'Policht testi-fied that Nichols told her:He said that Continental had not rented thebuilding or owned the building, and that they werediversified, I think was the word he used. And thatitwas Great Lake now. And I had a choice ofeither staying on the layoff or working for GreatLake. And I asked him if I would be doing thesamejob. And he said yes....And I asked him if I went to the other buildinglater,because on the notice itsaid"a few weekslayoff," I said, "Would I be running doing-doingthe same, thing?"And he said, "Yes." and I said,"Would you have a fin machine there too"? And hesaid,"Yes." And hesaid,"Yes." And I said, "Andone here"? He said, "Yes." AndI said,"Well, wewould be doing the same thing there as here"? Andhe said, "Yes.',' And he asked me if I wanted tostartworking. I told him, "Yeah, I would work forGreat Lakes."' and he said, "Well, what aboutlater"? Antid I said, well it depended what the rest ofthe--Iseenthat almost all the employees were atthe same place. And I couldn't decide what to do-to go to-I [start] work here and then I will seewhere most of the friends and employees go and Iwill go with them.I asked him if the amount of pay was the same.He said, "Yes." And if the benefits were the same;he said, "Yes." And the seniority; he said, "Yes."And I said, "if I work for Great Lakes, I would stillhave my seniority from Continental"? And he said,"Yes."Nichols asked Policht when she could go to work, andPolicht replied that she could go to work right then.Nichols asked if she was a friend of Osborne and Polichtreplied, "No. We had talked together so much at the ma-chine,we really never talk [to] each other after work."Nichols replied: "Good." Policht then went to work atthe same fin machine job that she had worked for Conti-nental. The only difference in the operation was that shewas required to operate all four fin machines, in seriesapparently, whereas before she and Osborne had operat-ed them together. At some point during the week Nich-ols approached her and stated that another employeewould be hired to assist her. Within the week employeeDiane Hernandez was hired to work on the fin machinesalso. Policht continued in this job until 29 May `when shereceived a telegram to report to work for Continental atthe 17th Street facility. She was given a job as radiatorassembler with the same benefits, rate of pay, and senior-,ity. She' reported to Mooney who had been her supervi-sor at Continental. Nichols did not testify; Geiger testi-fied, but contradicted none of this testimony of Policht.Employee organizing committee member Luis Lucianotestified that on the afternoon of the layoff, 31 January,he asked Nichols if he could come back the followingday to pick up a few of his personal things; Nichols re-plied that Luciano should' get the items now so that "Iwouldn't have to be coming back again."Geiger testified thatWashelewski begin working forKar Tool shortly after the layoff of the Continental Ra-diator employees, but "he applied for a ,job," WhetherWashelewski was asked to apply, for a job, as was Po-licht, is not disclosed in the record. There is no evidencethat any other employee was invited to apply for jobswith either Kar Tool or Great Lake.When Policht was transferred from Great Lake toContinental inMay, Continental also recalled KennethandBillHeidel,Kuzdzal,LuisLuciano,Osborne,Toomer,, ands Bargas. Gieger testified that the delay wascaused by the fact that the oven that was transferred to17th Street was not working; it was owned by anotherparty, with whom Continental was in litigation; it wouldcost $6000 to repair; Continental was not willing tospend that much money on the oven until the litigationwas resolved; it was not until March that the owner ofthe oven stated, in state court, that he did not wish theoven returned to him; on hearing this the repairs wereauthorized; and the employees were recalled to 17thStreet when the repairs were completed in May. 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDd.Geiger's interrogation of Policht about her testimonyIn February, while Policht was working for GreatLake at the Beard Street facility, she met with a Boardagent to give testimony regarding charges that had beenfiled by that point. Jeffrey Washelewski, who had beenemployed by Continental Radiator until the layoff andwas givena job with Kar Tool, then Great Lake, byGeiger when the layoff came on 31 January, was alsopresent.On the day following her giving an affidavit,Nichols approached Policht as she was working and toldher to go to the office to fill out a job application forGreat Lake. When Policht and Nichols got to the officeGeiger was there. As Policht was filling out an applica-tion,Geiger stated to Nichols that Policht had been agood worker and asked Nichols when she had last re-ceived a wage increase. Policht interjected that the lasttime she had gotten a wage increase was during thesummer of 1984. Geiger instructed Nichols to give Po-licht a raise and told Nichols to leave the room so thathe could visit with Policht. When Nichols left the room,Geiger walked over to Policht, sat down beside her, andstated, "I talked to everyone here at Continental [sic]and everyone that knows you and works with you andthey all say the same thing. You are a snitch." Polichtreplied that she did not believe Geiger. Geiger thenstated that the Board agent "shouldn't push his way intoyour house." Policht replied that she invited the Boardagent to her house. Geiger asked what she and the Boardagent had discussed, and Policht replied that the Boardagent had questioned her about why she was workingwhile other Continental employees were not. Polichttold Geiger (falsely, because she feared for her job) thatshe had told the Board agent that she knew nothingabout the matter. Geiger did not deny this testimony byPolicht.21e.Geiger's solicitations and threats to employees abouttheir charges(1)Kenneth HeidelOn 20 June, while Kenneth Heidel was working atContinental, he approached Geiger and began a conver-sation that included a range of topics. The conversationat some point turned to the topic of the pending charges.According to Heidel, Geiger handed, him a piece ofpaper with, Heidel's nameand address on it; below thatwas:Dear Mr. Gottfried, [Regional Director]I am a chargingparty on the above identifiedcomplaint.I am requestingthatmy name be with-drawn'as a chargingparty and that I not be includ-ed in any settlement or hearing as a charging party.21 Policht further testified that later in the month she approached Reedand asked about the raise that Geiger had ordered Reed told her that theUnion had put a "freeze" on raises and promotions so that she would notget the raiseWhile Policht was credible in this testimony, it has beenpreviously noted that the General Counsel failed to prove that Reed wasa supervisor or agent of Continental within the meaning of the ActPlease send a notice to me as at the above ad-dress indicating that my name has been withdrawnfrom the charge.According to Heidel:He said that he wanted us tosign a pieceof papersaying we wanted to dropour chargesand that ifwe did he would keep the plant open and we couldkeep working and we wouldget a raise.. . . [He]wanted me to sign a piece of paper and he wantedme to talk to my brother and the other employeesaboutsigning thispiece of paper too.Heidel told Geiger he would talk to the other employeesabout Geiger's proposal.In early June the employees of Continental Radiatorwho had been laid off from 1 February to May weretold that they would only receive 60 percent of their va-cation pay in 1985. According to Kenneth Heidel, atsome point during the above conversation with Geiger,Geiger said that he would pay Bill Heidel, Kenneth'sbrother, and Jeffrey Toomer their full vacation pay in-stead of the 60 percent. Kenneth Heidel told Geiger thathe would think about what Geiger had told him.Thismeeting between Kenneth Heidel and Geigerconcluded when Mooney walked into the office and toldGeiger that it wastimeto go to a "lunch date." Accord-ing to Heidel, Geiger told Mooney to make sure that he,Jeff Toomer, and Bill Heidelall got raiseson their nextchecks.The testimony- by Heidel concerning the withdrawalof charges, the pay of vacation pay to Bill Heidel 'andToomer, and the raises to himself, Bill Heidel andToomer was not denied by Geiger, and I find it credible.Heidel further testified thaton hisnext paycheck he re-ceived a 25-cent-per-hourwage increase.,(2) Jeffrey ToomerJeffrey Toomer was laid off with the other Continen-talRadiator employees. As noted above he was recalledinMay, and in early June he approached Geiger in theContinental office to ask fora raise.According toToomer:Well, I asked him for a raise and he told me that hedidn't have to giveme oneand he told me that, youknow, that if I am going to be fighting him on thecharges and if I didn't want to sign off on thecharges and go, you know, go with the companythat I wasn't goingto get a raise and I wasn't goingto get my full vacation pay. Because I was laid off,so he said he wasgoing todeduct that from my va-cation pay . . . whatever percentage was of monthsthatIwas laidoff.Like if I was laid off threemonths I was only going -to get 75 percent ofit. . . . And he wanted to know if I wanted, youknow, to drop my charges, and I told him that Iwould have to think about it.Toomer further testified that 2 weeks later he was toldto go to the office by Mooney. There he met withGeiger who asked him if he had decided to drop charges CONTINENTAL RADIATOR CORP.and showed him a paper identical to the one previouslyshown to Kenneth Heidel with Toomer's name and ad-dress on it. Toomer replied by stating that he was afraidof losing his protection from discharge if he dropped thecharges.Geiger replied that "he could take care of it,buthe couldn'tmake no promises,"according toToomer.None of this testimony by Toomer is denied byGeiger.B. Analysis and Conclusions1.Violations preceding Dailey's dischargeBecause the General Counsel has failed to prove thatFranklyn Reed was a supervisor or agent of either Conti-nentalor Great Lake within Section 2(11) or (13) of theAct, I shall recommend dismissalof theallegations basedon hisconduct.The mid-August statements by Nichols to Osbornethat if the UAW "got in," Geiger could move the plantto theSouth forcheaper labor,was clearly a threatwithin Section 8(a)(1) of theAct. Sertaflm, Inc., 267NLRB 682 (1983);NationalMicronetics,277 NLRB 993(1985).Nichols'mid-August calling of Kuzdzal to theoffice,and questioning him about why he was advocat-ing theUnion's selectionand why hehad not come toNichols fast,likewise violated Section 8(a)(1).AlthoughKuzdzal had been openly displaying his union allegianceby wearing union buttons,the inquiry necessarily as-sumed a coercive character by Nichols'using the office,the locus of managerial authority,to extract informationand express his displeasure at Kuzdzal's activities. See,for example,Dektronics, Inc.,179NLRB 87, 94 (1969),andNational Can Corp.,159 NLRB 647 (1966).Respondent further violated Section 8(a)(1) of the Actwhen in August Nichols told Aponte,who was standingwithin 3 feet of Seledon,that if the employees selectedtheUnion,therewould be,a wage cut for employeeswho were making$5.50 an hour as was Seledon. Thethreat to cut wages if a union was selected clearly wouldhave had a coercive impact on any employee who heardit,or any employee to whom such a threat was subse-quently disseminated,even if they were making less than$5.50 per hour.Nichols' statement that Geiger would never reach anagreement with "you people" (aswas credibly testifiedto bySeledon)is further a violation of Section 8(a)(1) oftheAct in that it was a clear threat that Respondentwould not bargain with the Union even if it were select-ed by the employees as their statutory representative..On the day before the 24 August election, Geiger gavea speech to all Continental employees in which he toldthem that they did not need a union and that if they didhave problems they should bring to them to him. Pre-cisely such statements were held to be a solicitation ofgrievances with an implied promise of remedy in viola-tion of Section 8(a)(l) of the Act inK & K GourmetMeats, 245NLRB 1331 (1979), and I reach thesame con-clusion here.2472.Violations following Dailey's dischargea.Withholding the 1984 Christmas bonusesOf the four organizing committee members left afterDailey was discharged in August and Sheridan quit inOctober none received a monetary payment at Christ-mastime 1984.All the employees who were not on theorganizing committee received a bonus at Christmas1984. All employees who were working in 1983 receiveda bonus in 1983,and they received a larger bonus in1984,except Toomer who received$85 in 1983 and' $50in 1984.These statistical coincidences,alone,constitutecompelling evidence that the distribution of Christmaspayments was motivated by animus against the organiz-ing committee membership of those who were denied apayment at Christmastime 1984. Further evidence is con-tained in Nichols' statement to Osborne when she in-quired as to why-she got no bonus in 19'84.In 1983Nichols promised Osborne a larger 1984 bonus for longerservice.However,when bonuses werehanded out toother employees in 1984,Nichols told Osborne: "Youwill have to associate with the Union people,your repre-sentatives...we are not going to be dishing out anymore money." Thus,the denial of a bonus to Osbornewas bluntly attributed to the successful,efforts of the or-ganizing committee of which Osborne had previouslytoldNichols she was'a part(when they were discussingthe organizational campaign and Dailey's possibly, be-coming her"representative").Geiger testified that the distributions in 1984 were per-sonal "gifts" to those whom he expected something inreturn, at least a Christmas card,and Respondent makesmuch of the fact that' Continental did not deduct the1984 payments from its 1984 income tax. Of course,Geiger's argument that the payments were made to thosefrom whom he expected something in return immediatelytakes the payments out of,the realm of"gifts" and'placesthem in the realm of quid pro quo or compensation.Geiger himself abandoned this patently implausible22 de-fense as he testified that he could give no reasons forgiving nothing to Osborne in 1984 and he couldevenre-member Luciano(although he had liked Luciano, or hiswork, well enough to have given him a ",gift"/bonus in1983).Nor may Respondent take refuge in Continental'spassing up the 1984 tax deduction involved in the distri-bution. By the time the 1984 corporate income tax returnhad been filed,the charges had been filed with theBoard.Deducting the payments in such circumstanceswould have been a obvious admission against interest, asGeiger had assuredly realized.23 Therefore, the failure of22According to this record, the employees were neither personalfriends nor relatives of Geiger,they would not have gotten the gifts butfor the employment relationshipMoreover,ifGeiger's expectation ofChristmas cards was the sole criterion for the distributions,these couldbe no explanation for wide variations in the amounts of the "gills" thatwere from $40 to $20023Geiger took great pains to point outthat the 1984payments werenot deducted form the 1984 corporate returns,but he claimed inability torememberwhether the 1983 bonuses had been deducted. Having thor-oughly considered the "tax angle" of his largess,Geiger's claimed loss ofmemory was necessarily false 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDContinental to deduct the payments on its 1984 incometax returns (which can still be amended) is meaningless.Finally, the "personal gifts" theory is believed by Re-spondent's communications to the employees. The firstcommunication was in the form of the checks distribut-ed, themselves.They were company, not personal,checks.Geiger testified that he gave the money to thecompany treasurer who, in turn, wrote company checksbecause the employees would have an easier time cash-ing company checks. Aside from the fact that there is nobasis for concluding that the employees' banks wouldhave refused to accept Geiger's personal checks as col-lection items, no employees (according to this record)were told that even though they were being paid withContinental checks, the payments were personal giftsfrom Geiger. That is, by the checks themselves, the em-ployeeswere leftwith the impression that the"gifts"/bonuses were from the company, not Geiger per-sonally.Also,Kuzdzal asked Nichols why he had re-ceived no bonus, and asked specifically if it was becauseof his union activity; Nichols told Kuzdzal, twice, thatthematterwas determined by "company discretion."Nichols did not say that Geiger had not expected aChristmas card ' from Kuzdzal (or Osborne or Seledon orLuciano) and he did not say it was because Geiger con-sidered the Christmastime distributions to be personalgifts.Finally,Nichols did not tell Osborne that she wasreceiving nothing in 1984 because Geiger thought less ofher then than he did in 1983; Nichols told her she shouldlook to the Union, and nothing was said about the pay-ments being "personal."In, summary, I find and conclude that ContinentalissuedChristmas bonuses to all employees except thefour remaining employee-members of the organizingcommittee because of the activities of that committeeand the results that committee produced, the 24 Augustelection victory for the Union, and that by such conductby Respondent violated Section 8(a)(3) and (1) of theAct.Pinter Bros., Inc.,233 NLRB 575 (1977).b. Layoff of31 January 1985The General Counsel contends that the employeestransferred to Great Lake,rather than being laid off for3months, and received their favored treatment becausethey had signed the petition to overturn the 24 Augustunion election victory. It is a fact that none of the em-ployees who signed that petition were required to endure3months of unemployment; those who did not(exceptforSeledon,Lucaj,CharleyAponte, and Policht)24were.Since only those who exercised their right to re-frain from signing the antiunion petition were laid off,2524 The fact that four nonpetition signers were transferred to GreatLake's payroll, rather than really being laid off, does not dilute the sig-nificance of the fact that all petition-signers wereprotected from actuallayoff; the General Counsel is not required to prove the negative-whythose four were not discriminatedagainst25Wilfredo Aponte had signed the petition to set aside the 24 Augustelection,and was listed on the 31 January notice as being laid off. How-ever, Aponte had been suspended, pending discharge on 28 January andhe was not, in fact laid off, he was discharged after an investigation ofmisconducta prima facie case of discrimination is presented by thestatistical evidence alone.26Independent evidence of unlawful motivation for thelayoff is also contained in the record. That Geiger had apredisposition to manipulate the work force to defeat or-ganizational efforts was forecast by Nichols who, it isundenied, told Osborne that Geiger would move his op-erations to the South to get cheaper labor if the employ-ees selected the Union as their collective-bargaining rep-resentative.Additionally, the solicitation of grievancesby Geiger and the threats and interrogations of Seledonand Kuzdzal by Nichols, and the unlawful withholdingof the 1984 Christmas bonuses from organizing commit-teemembers, as found infra, further demonstrate Re-spondent's animus and fortify the conclusion that theGeneral Counsel has presented a prima facie case of un-lawful discrimination in the selection of employees foractual layoff on 31 January.Therefore, Respondent has the burden of demonstrat-ing that the layoff of the nonpetitionsignerswould haveoccurred in absence of their protected activity of refus-ing to sign the petition to set aside the 24 August elec-tion.27No reason was given for creating the-new corporation,Great Lake, rather thanassigningthe new work of ex-panded distribution to the existing business entity, Conti-nental.Nor was any reason given for hiring three newemployees, and transferring to Great Lake's payroll allthepetition-signers(plusSeledon,Lucaj,CharleyAponte, and Osborne) to do essentially the same workfor Great Lake as has been done for Continental. All thejobswere unskilled; indeed, except for one "driver,"each of Great Lake's employees employed during thefirstweek of February was classified as a "laborer," ac-cording to General Counsel's Exhibit 11, which- was pro-duced by Respondents. That is, no plausible reason hasbeen advanced for laying off only these who failed tosign the petition to set aside the Union's victory in the 24August election.Therefore, Respondents have not overcome the Gen-eral Counsel's prima facie case and it must be concludedthat its layoff of employees William and Kenneth Heidel,Osborne, Toomer, Vargas, Kuzdzal, and Luis Lucianoviolated Section 8(a)(3) and (1) of the Act.28c.Other postdischargeviolationsFinally,Geiger's undenied interrogation of Polichtabout her cooperation with the Board agent investigatingthe charges herein, his calling her a "snitch," and his un-denied threats and inducements to Kenneth Heidel andToomer in an attempt to get them to withdraw theirBoard charges are further violations of Section 8(aXl)and further evidence of the animus assuredly possessedby Respondent Continental when Dailey was dischargedsome months before.28San Angelo Packing Co.,163 NLRB 842, 845, 846 (1967).27Wright Line,251 NLRB 1083, 1089 (1980), enfd ' 662 F.2d 899 (1stCir. 1981), cert. denied 455 U.S. 989 (1982); approved inNLRB Y. Trans-portationManagementCorp.,462 U.S. 393, 400-403 (1983).28Lear Siegler, Inc,277 NLRB 782 (1985) CONTINENTAL RADIATOR CORP.3.The discharge of DaileyI have credited Dailey's testimony that, at least once,he told Mooney that he favored the Union and that inthe several days before the 24 August election he worethe "UAW" and "UAW Organizing Committee" buttonstowork. The uncontradicted testimony of Osborne fur-ther makes it clear that Respondent not only knew ofDailey's union sympathies, but it also shows that Re-spondent knew that Dailey was at the forefront of theorganizing effort. It is quite common forleading in-plantorganizers to becomeunionstewards or to take otherlocal union offices if an organizational attemptis success-ful.Mooney assuredly knew this; therefore, the uncon-tradicted testimony of Osborne that Mooney referred to"loud mouth Ken" as a potential "representative for theUAW" is compelling evidence that Respondent not onlyknew of Dailey's sympathies but also that he was one ofthemost active employee organizers and a potentialagent of the Union that Continental so intensely opposed.Evidenceof animus,or unlawful, motivation, is con-tained in the discharge itself and how it was handled. Onthe first working day after the Union won the 24 Augustelection bya one-vote margin, the least senior29 memberof the organizing committee members, and therefore themost colorably vulnerable,30 wasdischarged. Dischargesfollowing immediately upon heels of union activity, spe-cifically the activity of an election won bya union, hasbeen held to be evidence of unlawful motivation.31Of course, such threats as Nichols' threat to Osbornethat Geiger could move to the South for cheaper labor ifthe Union won is evidence of a, particularly virulent vari-ety of animus. This threat, the other threats and the in-terrogation by Nichols, and solicitation of grievances andoffer to remedy them by Geiger himself constitute fur-ther evidence of Respondent's animus toward the organi-zational activities of its employees in general. In addition,Mooney cautioned Osborne that "loud mouth Ken"could become her representative if the Union was select-ed; the invocation of the pejorative by Mooney clearlydemonstrates specific animus toward Dailey's activitieson behalf of the Union. Finally, Respondent's postdis-charge conduct further demonstrates an overall antiunion29 Compare Dailey's hire date of 21 June 1984 with those listed on thelayoff notice quoted above.3° Indeed,at the hearing Respondent raised the contention that Daileywas subject to a 90-day probationary period.The effect of the probation-ary period in a shop that had no grievance procedure was not explained,but Respondent raised the contention to make an argument that somehowDailey was subject to more scrutiny,or had fewer rights or protections,than other employeesHowever, Dailey and William Heidel(who wasalso hired in June 1984)testified without contradiction that they were nottold on being hired that they were subject toany, sortof probationBy making only the most oblique of references to the "probationaryperiod" argument in the brief, Respondent appears to have abandonedthe contention that Dailey was subject to some sort of review that otheremployees weregotTherefore,plenary,discussion of the issue of the ex-istence of a probationary period is not required.However, I feel con-strained to state that I found credible the testimony of, Policht and Dailey(and found incredible the contrary testimony of Mooney)that Continen-tal first posted a notice that there was a probationary period during thecampaign preceding the 24 August Board electionThere,isnocredibleevidence that any probationary period existed before the organizationaldrive herein91 See, for example,Rogers Furniture Sales,207 NLRB 68 (1973), andPaoli ChairCo,213NLRB 909 (1974)249motivation with which the decision to discharge Daileywas assuredly approached. This conduct includes: (1) thewithholding of the 1984 Christmas bonuses from the or-ganizing committee members; (2) the layoff of seven ofthe employees who failed to sign the antiunion petitionthat would have set aside the 24 August union victory atthe Board election; (3) Geiger's undenied interrogationof Policht about her cooperation with the Board agentinvestigating the charges herein; and (4) Geiger's unden-ied threats and inducements to Kenneth Heidel andToomer employed in an attempt to get them to with-draw their Board charges.As the General Counsel has established a prima faciecase of unlawful motivation, the burden shifts to the Re-spondent to demonstrate that it would have dischargedDailey even in the absence of his protected conduct.Continental produced a veritable litany of reasons forDailey's discharge: he walked around and talked; he wasabsent and tardy; he was "goofy"; he twice struck an-other employee; and he could not do the work.Although Dailey had been tardy several times in the 2months preceding his discharge, Respondent's permanent"Dailey Attendance Record" makesnote only ofhis lastthree tardy arrivals at work. Presumably, if the other tar-dies had been of significance to Respondent, they wouldhave been recorded in more convenient form than thetimecards themselves. It appears that Respondent paidlittle attention to tardinessuntilDailey was late 3 days ina row.32 Indeed, Respondent stipulated that no employ-ee received a written warning for tardiness or attendancebetween 1 January 1982 and Dailey's discharge after 2-1/2 years later. As for the last three times Dailey waslate, it is noteworthy that Mooney said no more toDailey then that he should "consider this a warning."Then Dailey was allowed to work a full day, placing thedischarge inside the next pay period for no apparentreason.33 Presumably, if a decision to discharge Daileyhad already been made, or if the three tardy arrivals hadbeen a legitimate cause for the discharge, Mooney Wouldnot have bothered to give Dailey a "warning" aboutanything and he would not have let him start, and finish,the day at work.34Seledon denied that Dailey walked around the shopjust to talk to other employees. Against this testimonyRespondent produced employee witness Rajnish andGieraga who testified, that Dailey "goofed off' for "mostof the day" or "all of the time."It is' inconceivable thateven the most patronistic of employers would allow anyemployee to waste "all" or "most" of his working time,and it is clear to me that Rajnish and Gieraga were en-32Apparently tardiness of 3 minutes or less was excused, whenMooney finally warned Dailey on 27 August, he mentioned only the last"three in a row," even though Dailey had been late 3, 1, and 3 minuteson the 3 days before 23 August.33Discharging an employee during a pay period for accumulatedtransgressions has been held to be evidence of pretext.See, for example,McGraw-Edison Co.,172 NLRB 1604 (1968), enfd. 419 F.2d 67 (8th Cir.1969);James RayCo., 176 NLRB 31 (1969); andBrake PartsCo, 178NLRB 247 (1969)34For this reason I discredit Mooney's testimony to the extent hesought to convey the impression that a decision to discharge Dailey hadbeen made before the 24 August election 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgaging in,extremeexaggerationin an effort to pleasetheir employer who had spared them from the effects ofthe layoff of 1 February, as discussed above.Mooney testified that he frequently saw Dailey walk-ing around, or loafing and that he recorded such in-stanceson the advice of a labor relations consultant:Mooney further testified that employeesMurrias andSantos Luciano had complained to him about Dailey'snot working.Murrias,when called by Respondent, flatly,and credibly, denied that he had ever complained toMooney about Dailey; in fact, Murrias testified thatDailey walked around the ship "about the same" as otheremployees. Luciano was not called by Respondent andno explanation for not doing so was advanced. As forthe records that Mooney kept on the advice of the con-sultant, the most that can be said is that Mooney startedthe case building on Dailey as early as July when theunion movement started. It should be further noted thatalthough Mooney took the time and trouble to build arecord on Dailey, he did not bother to warn the employ-ee that -he was doing anything wrong, or that he couldbe punished for what hewas doing(or not doing). IfContinental had wanted production as bad as it wanted acaseagainstDailey,Mooney assuredly would have atleast toldDailey to stop wandering around. ThisMooney -did only once, according to his own testimo-ny.ssAs far as Dailey's not doinghis soldering work effi-ciently, it should be noted that Seledon testified that al-though - Dailey was not perfect, there were worse em-ployees- who' trained under him; he complained to man-agement aboutthem, but the employees were retainedand nothing was done except, apparently, to give themmore' time to improve, something that Dailey was notgiven. It is further noted that Mooney did not testify thathe everinspectedany of Dailey's work product; certain-ly, he never warned Dailey about inefficiency or that heshould learn how to handle the soldering torch better.Although I have credited the testimony that Daileystruck Rajnish, thereisno'evidence that any manage-ment' representative learned of the incidents at any timebefore the 27 August discharge.Finally, in support of contention that Dailey was"goofy,"36Respondentsrely solely on a conclusionaryinterjection in her testimony by Gieraga. This was notevidence; and the contention- need not be addressed fur-ther.In summary,Ifind that Respondent has not met itsburden of showing that Dailey would not have been dis-charged evenabsent hisknown protected union activi-ties,aand I reach this conclusion because of: (1) thetiming of the discharge, coming as it did immediatelyafter the election that the Union won by one vote; 37 (2)35 "Prolonged observation" rather than telling an employee to "get towork" was held to be evidence of pretext inChampion Parts Rebuilders,Inc,260 NLRB 731 fn. 1 (1982), enfd 717 F 2d 845 (3d Csr , 1983)38 R. Br 2 and 537Had Continental's objections to the 24 August election been sus-tained by the Board, the removal of any of the union supporters such asDailey would have had the obvious effect of causing a tie at the rerun, afact assuredly not lost on Continental's managementthe total lack of -warnings to Dailey that his job was injeopardy because of anything he had been doingwrong;38 (3) the discharge was effected during themiddle of a pay period for no apparent reason; (4) noreason was given at the time of the discharge;39 and (5)the insubstantial nature of the tardiness/absence, wander-ing around, and poor work performance defenses, andthe totally frivolous nature of the fighting and "goofy"defenses. Finally, (6) Mooney acknowledged that he toldDailey: "If you need to use us for a reference, feel free."A positive recommendation was clearly implied, and itsoffer belies any contention that Dailey was dischargedfor cause.Accordingly, because the General Counsel has estab-lished a prima facie case of unlawful motivation that Re-spondents have failed to rebut, I conclude that Respond-ent discharged Kenneth Dailey in violation of Section8(a)(3) and (1) of the Act.404. Single-employer and alter ego allegations andliability of Great LakeThe complaintallegesthatContinental andGreat _Lake are alter egos or constitute a single employer. TheGeneral Counsel advances these allegations only becauseshe seeks to have Great Lake remedy the unfair laborpractices of Continental, not because she seeks a bargain-ing order against Great Lake. Because -the, - GeneralCounsel is not attempting to secure an order requiringGreat Lake to assume a bargaining obligation originallyincurred by Continental, it is not necessary to decide ifthe two business entities are in the status of alter egos;the obligation of Great Lake may be decided, under thejoint, or single, employer theory of liability. O.VoorheesPaintingCo., 275 NLRB 779 (1985). As stated by theBoard in that case:The standard applied by the Board in determiningjoint employersstatusis "whether two or more em-ployers share or co-determine those matters govern-ing the essential terms and conditions of employ-ment."[QuotingPacemakerDriverService,269NLRB 971 fn. 2 (1984).]38 Specifically, until the 27 August discharge, Dailey was not warnedabout tardiness even though on 23 and 24 August, Mooney made two tar-diness memoranda to the file he was keeping on Dailey, and even thoughMooney conceded that be had "on occasions" warned other employeesabout being late.39Mooney's statement that Dailey just was not the man Continental(or he) was looking for is tantamount to refusing to give any reason atall; this is a factor frequently recognized by the Board as an indicationthat there was no legitimate reason for an employer's action.40 As I have also found herein that Respondent unlawfully withheldbonus payments to the prounion employees at Christmas 1984, and be-cause Dailey would have continued to be employed absent the, discrimi-natory action taken against him, it is appropriate to order, as part of theremedy herein, that Dailey receive a bonus for, Christmas 1984 Thesmallest bonus Respondent gave any employee in 1984 was $40 Thatamount was given to four of the five employees who were employed atChristmas 1984, but not Christmas 1983 The fifth such employee re-ceived $50. (See G C Exh. 17.) It would be speculation that, absent thediscriminatory motive of Respondent, Dailey would have received thelarger amount Therefore, it is appropriate to order that Dailey receive$40, plus interest, as the amount he would have received at Christmas1984, absent the discrimination against him CONTINENTAL RADIATOR CORP.Here,Geiger did no more than add a few product linesfor distribution;he continued to manufacture some radia-tor cores and import others. Rather than assign the addi-tionalwork to the employees who had selected theUnion (which he had opposed so vehemently),he as-signed the new work to newly hired employees andthosewho had signed a petition to overturn the 24August election.In a crude attempt to disguise his obvi-ous unlawful objective of avoiding his bargaining obliga-tion,Geigercreated the new corporation,Great Lake,assignedthe favored (and antiunion or nonunion) em-ployees to it,and banished to the dilapidated 17th Streetlocation those(except Seledon)who had participated inthe organizational attempt.The managerial manipulations in which Geiger en-gaged are similar to those performed by one Kneisley inK & S Circuits, Inc.,255NLRB 1270 (1981). There,Kneisley held all the stock of one company,the employ-ees of'which selected a union.In an attempt to dilute theeffectiveness of an organizational drive,Kneisley createdtwo other corporations of which he was president aswell as owner. Although there was scant evidence ofKneisley's actual control of the newly created corpora-tions, the Board held that "it strains credulity too much"to believe that Kneisley exercised only "potential" con-trol of the newly created corporations.There,as here,there was at least some degree of functional operationand, until the organizational attempt, all such operationswere conducted "under one roof." 255 NLRB at 1272.As the testimony of Policht discloses, employees whowere transferred to the Great Lake payroll were creditedwith their seniority earned at Continental;theywerepaid the same rate, and they continued to do the samework, using much of the same equipment. The identicalnature of the employment benefits demonstrates a singlesource of determination of "those mattersgoverning theessential terms and conditions of employment."See O.Voorhees Painting Co.,supra.Thatis, the terms and con-ditions of employment at the two corporations were nec-essarily determined by the same source, Karl Geiger,who was the majority shareholder of Continental, andthe sole ownerof Great Lake,and who also was thesource of the corporate schemes employed to evade hisbargaining responsibility.Accordingly, I find and conclude that Great Lake,Inc. is a joint, or single,employer with Continental, andGreat Lake,Inc. is liable for the remedy of Continental'sunfair labor practices that were not included in the IApril1986 settlement agreement,the discharge of Daileyand the violations that preceded that discharge.CONCLUSIONS OF LAW1.Continental Radiator Corporation and Great Lake,Inc. constitute a'single employer within the meaning ofSection 2(2) of the Act, and they are engaged in com-merce or in an industry affecting commerce within themeaning of Section 2(6) and (7) of the Act.2. International Union, United Automobile, AerospaceandAgriculturalImplementWorkers of America(UAW) is alabor organization within the' meaning ofSection2(5) of the Act.2513.By the following acts and conduct Respondents vio-lated Section8(a)(1) of the Act:(a) In mid-August Nichols threatened employee Os-borne that Respondent could move the plant to getcheaper labor if the employees selected the Union astheir collective-bargaining representative.(b)Inmid-August,Nichols interrogated employeeKuzdzal regarding his union membership,activities, anddesires.(c) In August, Nichols threatened employees Aponteand Seledon that certain employees would have theirwages reduced if the Union were selected as the collec-tive-bargaining representative.(d) In August,Nichols threatened employee:SeledonthatGeiger would never bargain with the Union if itwere selected as the collective-bargaining representativeby the employees.(e)On 23 August,Geiger informed the employees thatthey did not need a union and solicited their grievancesin an effort to dissuade them from voting for the Union.4.By the discharge of employee Kenneth Dailey on 27August,Respondents violated Section 8(a)(3) and (1) ofthe Act.IV. EFFECT OF THE UNFAIR LABOR PRACTICES ONCOMMERCEThe activities of Respondents Continental RadiatorCorporation and Great Lake,Inc. set forth above,occur-ring in connectionwith theiroperationsdescribed in sec-tion I, above,have a close,intimate, and substantial rela-tionship to trade,traffic,and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of com-merce.THE REMEDYHaving foundthatRespondentContinentalRadiatorCorporationhas engaged in unfair labor practices withinthe meaningof Section8(a)(1) and(3) of the Act,I shallrecommendthat it be ordered tocease and desist fromengaging in these unfair labor practices.Having furtherfound that RespondentGreat Lake,Inc. is a joint em-ployer of ContinentalRadiatorCorporation, I shall rec-ommend thateach of them be orderedto take,certain af-firmativeaction to remedy these violations,NLRB v. Gi-bralter Industries,307 F.2d 428, 431 (4th Cir. 11962). Ishall further recommendthatRespondentsbe ordered tooffer reinstatement to KennethDaileyand pay to himbackpay,with interest. Backpay isto becomputed on aquarterlybasis in the manner prescribedinFW Wool-worth Co.,90 NLRB 289 (1950), with interestthereuponas establishedin by theBoard inFloridaSteel Corp.,231NLRB 651 (1977).See generallyIsisPlumbing Co.,138NLRB 716 (1962).Because ofthe proven proclivity of thesole owner ofGreat Lake, Karl Geiger,to utilize corporateformalismsas a method for defeating the purposes and policies ofthe Act,it is altogether appropriatethatI grant the Gen-eralCounsel's requestfor a visitatorialclausethatwillpermit free examination and inspection of all corporate 252DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrecords necessary to assure that compliance with theOrder herein is achieved.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed41-ORDERThe Respondents, Continental Radiator Corporationand Great Lake, Inc., Detroit, Michigan, their officers,agents, successors, and assigns, shall1.Cease and desist from(a)Threatening employees with plant removal if theyselect InternationalUnion,United Automobile, Aero-space and Agricultural Implement Workers of America(UAW) as a collective-bargaining representative.(b) Interrogating employees about their union member-ship, activities, and desires.(c)Threatening employees with wage reductions ifthey select the Union as their collective-bargaining rep-resentative.(d) Threatening that Respondents would not bargainwith the Union if it is selected as their collective-bargain-ing representative.(e) Soliciting grievances and promising remedy thereofin an effort to dissuade employees from voting for theUnion.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer to Kenneth Dailey full reinstatement to hisformer job or, if such job no longer exists, to a substan-tially equivalent job without prejudice to his seniority orother rights and privileges, and make Dailey whole, withinterest, for any loss of earnings and other benefits, in-cluding his 1984 Christmas bonus, suffered by reason ofhis unlawful termination.(b) Remove from its files of both Respondents any ref-erence to the unlawful discharge and notify the employ-ee in writing that this has been done and that the dis-charge will not be used against him in any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to, analyze the amount of backpay due under theterms of this Order.(d)Post at their Detroit facilities copies of the at-tached noticemarked "Appendix."42 Copies of thenotice, on forms provided by the Regional Director forRegion 7, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous , places including all places41 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard''and all objections to them shall be deemed waived for_ all pur-poses.42 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board.",where notices to employees are customarily posted. Rea-sonable steps shall be taken by,the Respondent to ensurethat the, notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT threaten employees With plant removalbecause of their known or suspected activities on behalfof International _ Union, United Automobile, AerospaceandAgriculturalImplementWorkers of America(UAW) or any other labor, organization.WE WILL NOT interrogate employees about their ac-tivities on behalf of the Union.WE WILL NOT threaten employees with wage reduc-tion if they select the Union as their collective-bargain-ing representative.WE WILL NOT threaten employees with statements thatwe will not bargain with the Union even if it is selectedas their collective-bargaining representative.WE WILL NOT solicit grievances of employees andpromise to remedy such grievances in order to dissuadeemployees from voting for the Union.WE WILL NOT discourage activitiesin InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW) by dischargingemployees or by otherwise discriminatingagainst em-ployees in any manner with respect to their hire ortenure of employment or any term or condition of em-ployment.WE WILL NOT in any like or relatedmanner interferewith,restrain,or coerce our employees in the exercise ofthe rights guaranteed them by the National Labor Rela-tions Act.WE WILL offer to Kenneth Dailey full reinstatement tothe job he held before he was unlawfully discharged or,if that job nolonger exists,to a substantially equivalentposition of employment without prejudice to his seniori-ty or other rights and privileges. CONTINENTAL RADIATOR CORP.253WE WILL make Kenneth Dailey whole, with interest,discharge will not be used as a basis for future personnelfor any loss of pay he may have suffered as a result ofaction against him.our discrimination against him.WE WILL expunge from our files any reference to theCONTINENTAL RADIATOR CORPORATIONdischarge of Kenneth Dailey and notify him, in writing,GREAT LAKE, INC.that this has been done and that evidence of his unlawful